COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00157-CR


Charles Stobaugh                       §    From the 362nd District Court

                                       §    of Denton County (F-2009-2613-D)

v.                                     §    January 23, 2014

                                       §    Opinion by Justice Walker

The State of Texas                     §    (p)

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment.    We reverse the trial court’s

judgment and render a judgment of acquittal. See Tex. R. App. P. 43.2(c), 43.3,

51.2(d).


                                   SECOND DISTRICT COURT OF APPEALS

                                   By _/s/ Sue Walker ____________________
                                      Justice Sue Walker